995 So.2d 1174 (2008)
Harry AUSTIN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-361.
District Court of Appeal of Florida, Fourth District.
December 10, 2008.
Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
*1175 FARMER, J.
We reverse defendant's convictions for burglary of a dwelling, grand theft, possession of cocaine, possession of drug paraphernalia, and resisting an officer without violence. Defendant was convinced that his public defender was not rendering effective assistance and told the trial judge he wanted to fire her. The trial judge made clear he would not appoint replacement counsel. In the end, defendant was literally forced to defend himself without an inquiry satisfying Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). We are unable to distinguish this case from McGee v. State, 983 So.2d 1212 (Fla. 5th DCA 2008), where the trial court as here simply warned defendant that if he discharged his attorney he would have to represent himself and nothing in the record established defendant's competency to waive counsel.
Reversed.
KLEIN and DAMOORGIAN, JJ., concur.